PER CURIAM.
The defendant corporation having been dissolved, actions pending against it would, in the absence of statutory provision, abate. No statute in New York in’events this; but, if the cause of action survive the dissolution, it is provided that the action may, by appropriate proceedings, be continued against- the receiver. We are, however, of the opinion that practically the same relief prayed for in this action was granted in the action in which the corporation was dissolved and receivers appointed, and that the action did not survive. Motion requiring receivers to he made parties denied. Submitted without argument.